


SECOND AMENDMENT TO LEASE
[Nexus Canyon Park LLC / Acucela Inc.]


THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is effective as of
September 1, 2014 (“Effective Date”) by and between NEXUS CANYON PARK LLC, a
Delaware limited liability company, and ACUCELA INC., a Washington corporation,
“Landlord” and “Tenant”, respectively, under that certain Lease dated February
13, 2006 (the “Original Lease” and that certain First Amendment to Lease dated
August 15, 2011, together, the “Lease”) for the Premises described in Section
1.1 of the Original Lease, consisting of approximately 17,488 square feet of
Rentable Area designated as Suite 120 in the Building located at 21720 23rd
Drive S.E., Bothell, Washington, on real property legally described as Tract
21-B of Canyon Park Business Center Binding Site Plan recorded under Recording
No. 9708195005, records of Snohomish County, Washington, being a portion of the
Northwest Quarter of Section 29, Township 27 North, Range 5 East, W.M.


NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Original Lease is hereby amended as follows:


1.    Extended Expiration Date. Sections 2.1.7(b) and 3.2 of the Original Lease
are amended to extend the Term Expiration Date from February 28, 2015 to
February 28, 2017.


2.    Basic Annual Rent. Sections 2.1.4, 2.1.5 and 5.1 of the Original Lease are
amended to provide that commencing on the Effective Date the Basic Annual Rent
shall be reduced to $393,456.00, payable in equal monthly installments of
$32,788.00, subject to adjustment pursuant to Section 6.1 of the Lease;
provided, the monthly installment of Basic Annual Rent shall not be due or
payable for the month of March 2015. (Basic Annual Rent is calculated as 15,300
square feet at $24.00/sf and 2,188 square feet at $12.00/sf, and future rate
increases per Section 6.1 of the Original Lease will be based on these rates).


3.    Annual Increases in Basic Annual Rent. Section 6.1 of the Original Lease
is amended to read as follows: “On March 1, 2016, and on the first day of each
March thereafter, the Basic Annual Rent then in effect shall be increased by
$0.75/sf per year so long as this Lease continues in effect, including during
any extension term pursuant to Section 7 of the Second Amendment to Lease.”


4.    Shared Utility Meters. Sections 7.1(b) and 16.1 of the Original Lease are
amended to provide that, in addition to the other Operating Expenses set forth
therein, Tenant shall pay its pro rata share (based on Rentable Area through
February 28, 2015, and based on Leased Area thereafter, provided that prior to
pro-ration among the leased areas, $0.075/sf/mo shall be allocated to vacant
areas served by the shared utility meters) of utilities (electricity and gas)
measured by utility meters shared with the tenant of Suite 100 of the Building;
provided, Tenant may at its expense install meters to measure utilities consumed
by the Premises, after which it shall not be responsible for utilities measured
by the shared meters.



1



--------------------------------------------------------------------------------




5.    Early Termination Option. Provided Tenant is not in Default under the
Lease, Tenant shall have a one-time option to terminate the Lease effective
April 30, 2016 by providing Landlord with written notice no later than November
1, 2015, and paying to Landlord a Termination Payment of $46,061.33 no later
than November 1, 2015.


6.    Option to Extend Term. Section 7 of the First Amendment is deleted in its
entirety (and Section 40 of the Original Lease) and replaced with the following:


40.1    Landlord grants to Tenant the right to extend the term of the Lease for
one (1) three (3) year period under the same terms and conditions existing in
the Lease. Tenant shall exercise such right to extend the term of the Lease by
written notice to Landlord given no later than six (6) months prior to the end
of the term of the Lease as extended by Section 1 of this Second Amendment.


40.2     Basic Annual Rent during the extension period shall be $25.50/sf/year
NNN and shall increase by $0.75/sf/year every first day of each March
thereafter.


40.3    Tenant shall not have the right to exercise its option to extend the
term, notwithstanding anything set forth above to the contrary: (a) during the
time commencing from the date Landlord gives to Tenant a written notice that
Tenant is in default under any provision of the Lease and continuing until the
default alleged in said notice is cured; or (b) after the expiration or earlier
termination of the Lease. The time by which the option to extend may be
exercised shall not be extended by reason of the Tenant's inability to exercise
the option because of the foregoing provisions.”


    
7.    Tenant Improvement Allowance. Tenant agrees to accept the Premises
“as-is”.


8.    Brokers. Landlord and Tenant represent and warrant one to the other that
there have been no dealings with any real estate broker or agent in connection
with the negotiation of this Second Amendment other than Flinn Ferguson, which
represented Tenant and whose commission shall be paid by Landlord. Landlord and
Tenant shall each indemnify, defend protect and hold harmless the other from any
claim of any other broker as a result of any act or agreement of the indemnitor.


In all other respects, the Lease shall remain in full force and effect.


Terms with an initial capital letter not defined in this Second Amendment shall
have the meanings given them in the Original Lease.













2



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Lease as of the date first written above.


LANDLORD:


NEXUS CANYON PARK LLC
A Delaware limited liability company


By:    Canyon Nexus, Inc.
A California corporation
its Manager


By:    /s/Michael Reidy________________
Michael J. Reidy
Chief Executive Officer




TENANT:


ACUCELA INC.
A Washington corporation


By:    /s/Dave Lowrance_______________________
Dave Lowrance
Chief Financial Officer





3

